Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page1of20 Page ID#:1

(\?
UV

rit
ah

_—

m
O

10

11

12

L3

14

15

16

17

18

19

20

2d.

2A

23

24

25

26

ZY

28

 

Last Wd 9- BEABN

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALTFORNIA

January 2019 Grand Jury

BR. 29 00145-GAe-

_—-

UNITED STATES OF AMERICA,

Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 371: Conspiracy; 18
U.S.C. § 1543: Use of a False
LIU CAI, Passport; 18 U.S.C. § 1028A(a) (1):
aka “Leo Cai,” : Aggravated Identity Theft]
QUANG CAO, o

ELRIC ZHANG,

MOHAN ZHANG,

aka “Mollie Zhang,”
SAMANTHA WANG, and
TUAN TRAN,

Defendants.

 

 

The Grand Jury charges:
COUNT ONE
[18 U.8.C. 8 271)

A. INTRODUCTORY ALLEGATIONS

 

At all times relevant to this Indictment:

A. The United States required individuals from most foreign
countries to obtain a visa in order to enter the United States. A
foreign citizen who wished to enter and remain in the United States

on a temporary basis to pursue a course of study at a college,

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 2 of 20 Page ID #:2

university, seminary, conservatory, academic high school, or other
academic institution, was required to first obtain an F-1 non-
immigrant visa, also known as a student visa (“F-1 visa").

2. To obtain an F-1 visa, a foreign citizen was required to
first apply to study at a school within the United States that had
been certified to enroll and train foreign students by the Student
and Exchange Visitor Program (“SEVP”). In the United States, many
SEVP-certified schools required foreign citizens whose first language
was not English to certify proficiency in English by achieving a
particular score on the Test of English as a Foreign Language
(“TOEFL”) .

3. All TOEFL test takers were required to present
identification to TOEFL test administrators prior to sitting for the
TOEFL examination. The document was required to be an original, non-
expired, government-issued identification document recognized by the
country of which the individual was a citizen or resident. It needed
to include the individual’s full name, matching the name given at the
time of registration, a recent photograph, and the individual’s
signature. Test takers taking the TOEFL outside their country of
citizenship were required to present a valid passport with name,
photograph, and signature.

4, The Educational Testing Service (“ETS”) was a nonprofit
company that developed, administered, and scored various college
admissions tests worldwide, including the TOEFL.

B. OBJECT OF THE CONSPIRACY

 

Beginning on a date unknown to the Grand Jury, and continuing
until on or about October 29, 2016, in Los Angeles and Orange
Counties, within the Central District of California, and elsewhere,

2

 
Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 3of20 Page ID #:3

 

 

1 || defendants LIU CAI, also known as (“aka”) “Leo Cai” (“CAI”), QUANG
2 ||CAO (*CAO”), ELRIC ZHANG (“E. ZHANG”), MOHAN ZHANG, aka “Mollie
3 || Zhang” (“M. ZHANG”), SAMANTHA WANG (“WANG”), and TUAN TRAN (“TRAN”),
4 || together with others known and unknown to the Grand Jury, conspired
5 |land agreed with each other to knowingly and intentionally use false,
6 || forged, and counterfeited passports, in violation of Title 18, United
7 || States Code, Section 1543.
8 || C. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
9 ACCOMPLISHED
10 The object of the conspiracy was to be accomplished, in
11 ||}substance, as follows:
12 1. Defendant CAI and others known and unknown to the Grand
13 || Jury paid for and registered foreign citizens for the TOEFL exam:
14 2. Defendants CAI, CAO, E. ZHANG, M. ZHANG, WANG, and TRAN,
15 lland others known and unknown to the Grand Jury, impersonated foreign
16 |lcitizens by using false, forged, and counterfeited People’s Republic
17 ||of China passports to take the TOEFL exam.
18 3. Defendant CAI and others known and unknown to the Grand
19 || Jury paid defendants CAO, E. ZHANG, M. ZHANG, WANG, and TRAN to take
20 ||the TOEFL exam by impersonating the foreign citizens.
21 | D. OVERT ACTS
22 tn furtherance of the conspiracy and to accomplish its object,
23 lon or about the following dates, defendants CAI, CAO, E. ZHANG, M.
24 || ZHANG, WANG, and TRAN, and others known and unknown to the Grand
25 ||Jury, committed various overt acts within the Central District of
26 ||California, and elsewhere, including, but not limited to, the
27 || Lollowing:
28

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 4of20 Page ID#:4

Defendant CAI Registers Foreign Citizens for the TOEFL Exam

Overt Act No. 1: On or

about March 14, 2015, defendant CAI

paid $185 to ETS to register Y.L. for the TOEFL exam.

Overt Act No. 2:

On or

about June 29, 2015, defendant CAI

paid $190 to ETS to register S.J. for the TOEFL exam.

Overt Act No. 3: On or

defendant CAI paid

about July 4, 2015,

$190 to ETS to register H.J. for the TOEFL exam.

Overt Act No. 4:

On or

about July 22, 2015, defendant CAT

paid $190 to ETS to register K.L. for the TOEFL exam.

Overt Act No. 5:

On or

about September 25, 2015, defendant

CAI paid $190 to ETS to register Y.W. for the TOEFL exam.

paid

paid

paid

paid

paid

paid

paid

paid

Overt Act No. 6:

Overt Act No. 7:

Overt Act No. 9:

On or
$190 to ETS to register H.
On or
$190 to ETS to register Q.

8 On or

Overt Act No. :

$190 to ETS to register Z@
On or
$190 to ETS to register J.
On or

Overt Act No. 10:

 

$190 to ETS to register Y.

11: On or

Overt Act No.
$190 to ETS to register @.
On or

Overt Act No. 12:

 

$190 to ETS to register J.

Overt Act No. 13: On or

 

$190 to ETS to register L.

about November 7, 2015, defendant CAI

%. for the TOHFL exam.

about December 26, 2015, defendant CAT

W. for the TOEFL exam.
defendant CAI

about December 30, 2015,

.W. for the TOEFL exam.

2016, defendant CAT

about January 5,
M. for the TOEFL exam.
defendant CAL

about January 5, 2016,

M. for the TOEFL exam.
about February 9, 2016, defendant CAI
H. for the TOEFL exam.

defendant CAI

about March 5, 2016,

C,. for the TOEFL exam.

defendant CAI

about March 6, 2016,

J. for the TOHFL exam.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page5of20 Page ID#:5

Overt Act No. 14: On or about April 11, 2016, defendant CAT

 

paid $190 to ETS to register G.L. for the TOEFL exam.
Defendants CAI, CAO, E. ZHANG, M. ZHANG, WANG, and TRAN Impersonate

Foreign Citizens

Overt Act No. 15: On or about February 14, 2015, defendant

 

TRAN used a counterfeit People’s Republic of China passport with
passport number G47893708, in the name of G.X., and bearing defendant
TRAN’s photograph, to take the TOEFL exam in Los Angeles, California.

Overt Act No. 16: On or about March 7, 2015, defendant CAT

 

used a counterfeit People’s Republic of China passport with passport
number G42655524, in the name of S.C., and bearing defendant CAT’s
photograph, to take the TOEFL exam in Los Angeles, California.

Overt Act No. 17: On or about March 27, 2015, defendant M.

 

ZHANG used a counterfeit People’s Republic of China passport with
passport number E10193476, in the name of Y.L., and bearing defendant
M. ZHANG’s photograph, to take the TOEFL exam in El Monte,

California.

Overt Act No. 18: On or about June 12, 2015, defendant CAT

 

used a counterfeit People’s Republic of China passport with passport
number G54677904, in the name of D.Y., and bearing defendant CAI’s
photograph, to take the TOEFL exam in Brea, California.

Overt Act No. 19: On or about July 11, 2015, defendant E.

 

ZHANG used a counterfeit People’s Republic of China passport with
passport number E05785031, in the name of H.J., and bearing defendant
E. ZHANG’s photograph, to take the TOEFL exam in Los Angeles,

California.

Overt Act No. 20: On or about July 11, 2015, defendant WANG

 

used a counterfeit People’s Republic of China passport with passport

5

 
LO

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 6of 20 Page ID #:6

number G38957062, in the name of S.J., and bearing defendant WANG's
photograph, to take the TOEFL exam in Brea, California.

Overt Act No. 21: On or about August 7, 2015, defendant E.

 

ZHANG used a counterfeit People’s Republic of China passport with
passport number E00016250, in the name of K.L., and bearing defendant
E. ZHANG’s photograph, to take the TOEFL exam in Los Angeles,

California.

Overt Act No. 22: On or about October 31, 2015, defendant CAO

 

used a counterfeit People’s Republic of China passport with passport
number F00397118, in the name of Y.W., and.bearing defendant CAO’s
photograph, to take the TOEFL exam in Glendale, California.

--Overt Act No. 23: On or about November 14, 2015, defendant

 

WANG used a counterfeit People’s Republic of China passport with
passport number E48265946, in the name of H.Z., and bearing defendant
WANG’s photograph, to take the TOEFL exam in Brea, California.

Overt Act No. 24: On or about January 30, 2016, defendant CAO

 

used a counterfeit People’s Republic of China passport with passport
number G51516581, in the name of Q.W., and bearing defendant CAO’s
photograph, to take the TOEFL exam in Los Angeles, California.

Overt Act No. 25: On or about January 30, 2016, defendant E.

 

ZHANG used a counterfeit People’s Republic of China passport with
passport number G33688605, in the name of 4.W., and bearing defendant
E. ZHANG’s photograph, to take the TOEFL exam in Los Angeles,

California.

Overt Act No. 26: On or about February 6, 2016, defendant CAO

 

used a counterfeit People’s Republic of China passport with passport
number E20140503, in the name of J.M., and bearing defendant CAO’s
photograph, to take the TOEFL exam in Glendale, California.

6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 7 of 20 Page ID #:7

Overt Act No. 27: On or about February 6, 2016, defendant E.

 

ZHANG used a counterfeit People’s Republic of China passport with
passport number E21985749, in the name of Y.M., and bearing defendant
E, ZHANG’s photograph, to take the TOEFL exam in Los Angeles,

California.

Overt Act No. 28: On or about March 5, 2016, defendant CAO

 

used a counterfeit People’s Republic of China passport with passport
number G54822035, in the name of Z.H., and bearing defendant CAO’s
photograph, to take the TOEFL exam in Thousand Oaks, California.

Overt Act No. 29: On or about March 19, 2016, defendant CAT

 

used a counterfeit People’s Republic of China passport with passport
number E09982949, in the name of C.H., and bearing defendant CAI’s
photograph, to take the TOEFL exam in Glendale, California.

Overt Act No. 30: On or about March 26, 2016, defendant CAI

 

used a counterfeit People’s Republic of China passport with. passport
number G38583495, in the name of J.C., and bearing defendant CAI’s
photograph, to take the TOEFL exam in Glendale, California.

Overt Act No. 31: On or about March 26, 2016, defendant M.

 

ZHANG used a counterfeit People’s Republic of China passport with
passport number G58484274, in the name of L.J., and bearing defendant
M. ZHANG’s photograph, to take the TOEFL exam in Brea, California.

Overt Act No. 32: On or about May 7, 2016, defendant E. ZHANG

 

used a counterfeit People’s Republic of China passport with passport
number £09490931, in the name of G.L., and bearing defendant E.
ZHANG’s photograph, to take the TOEFL exam in Los Angeles,

California.

Overt Act No. 33: On or about October 29, 2016, defendant CAT

 

used a counterfeit People’s Republic of China passport with passport

7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 8 of 20 Page ID #:8

number E35400044, in the name of W.Z., and bearing defendant CAI’s
photograph, to take the TOEFL exam in Glendale, California.

Defendant CAI Pays Defendants CAO, E. ZHANG, and TRAN

Overt Act No. 34: On or about February 25, 2015, defendant CAI

 

paid $400 to defendant TRAN via PayPal.

Overt Act No. 35: On or about July 24, 2015, defendant CAI

 

paid $400 to defendant E. ZHANG via Venmo.

Overt Act No. 36: On or about August 21, 2015, defendant CAI

 

paid $400 to defendant E. ZHANG via Venmo.

Overt Act No. 37: On or about December 28, 2015 defendant CAT

 

paid $470 to defendant CAO via Venmo.

-~ Overt Act No. 38: On or about January 25, 2016, defendant CAI

 

paid $480 to defendant CAO via Venmo.
Overt Act No. 39: On or about February 17, 2016, defendant CAT
paid $950 to defendant E. ZHANG via Venmo.

Overt Act No. 40: On or about March 20, 2016, defendant CAI

 

paid $550 to defendant CAO via Venmo.

Overt Act No. 41: On or about March 31, 2016, defendant CAT

 

paid $470 to defendant CAO via Venmo.

Overt Act No. 42: On or about June 3, 2016, defendant CAI paid

 

$400 to defendant E. ZHANG via Venmo.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page9of20 Page ID#:9

COUNTS TWO THROUGH SIX
[18 U.S.C. § 1543]

On or about the following dates, in Los Angeles and Orange
Counties, within the Central District of California, and elsewhere,
defendant LIU CAI, also known as “Leo Cai” (“CAI”), willfully and
knowingly used a false, forged, and counterfeited passport and
instrument purporting to be a passport, namely, counterfeit
instruments purporting to be People’s Republic of China passports,
bearing the following passport numbers, in the following names, and

bearing defendant CAI’s photograph:

 

 

 

 

 

 

COUNT DATE PASSPORT # PASSPORT NAME
TWO March 7, 2015 G42655524 S.C.
' THREE June 12, 2015 G54677904 D.Y.
FOUR March 19, 2016 E09982949 C.H.
FIVE March 26, 2016 G38583495 J.C.
SIX October 29, 2016 E35400044 W.Z.

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

Case 2:19-cr-00145-JAK Document 1 Filed 03/08/19 Page 10 of 20 Page ID #:10

COUNTS SEVEN THROUGH TEN
[18 U.S.C. § 1543]

On or about the following dates, in Los Angeles County, within
the Central District of California, defendant QUANG CAO (“CAO”)
willfully and knowingly used a false, forged, and counterfeited
passport and instrument purporting to be a passport, namely,
counterfeit instruments purporting to be People’s Republic of China
passports, bearing the following passport numbers, in the following

names, and bearing defendant CAO’s photograph:

 

 

 

 

 

COUNT DATE PASSPORT # PASSPORT NAME
SEVEN October 31, 2015 £00397118 Y.W.
EIGHT January 30, 2016 G51516581 QO.W.
NINE February 6, 2016 EH20140503 J.M.

TEN March 5, 2016 G54822035 4.H.

 

 

 

 

 

 

 

10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 11o0f20 Page ID#:11

COUNTS ELEVEN THROUGH FIFTEEN
[18 U.S.C. § 1543]

On or about the following dates, in Los Angeles County, within
the Central District of California, defendant ELRIC ZHANG (“E.
ZHANG”) willfully and knowingly used a false, forged, and
counterfeited passport and instrument purporting to be a passport,
namely, counterfeit instruments purporting to be People’s Republic of
China passports, bearing the following passport numbers, in the

following names, and bearing defendant E. ZHANG’s photograph:

 

 

 

 

 

 

- COUNT DATE PASSPORT # PASSPORT NAME
ELEVEN July 11, 2015 B05785031 H.J,
TWELVE August 7, 2015 F00016250 K.L
THIRTEEN January 30, 2016 G33688605 Z.W
FOURTEEN February 6, 2016 E21985749 Y.M.
FIFTEEN May 7, 2016 E09490931 G.L

 

 

 

 

 

 

 

 

11

 
10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 12 of 20 Page ID #:12

COUNT SIXTEEN AND SEVENTEEN
[18 U.S.C. § 1543]

On or about the following dates, in Los Angeles and Orange
Counties, within the Central District of California, and elsewhere,
defendant MOHAN ZHANG, also known as “Mollie Zhang” (“M. ZHANG”),
willfully and knowingly used a false, forged, and counterfeited
passport and instrument purporting to be a passport, namely,
counterfeit instruments purporting to be People’s Republic of China
passports, bearing the following passport numbers, in the following
names, on or about the following dates, and, bearing defendant M.

ZHANG’s photograph:

 

 

 

-~ COUNT DATE PASSPORT # PASSPORT NAME
SIXTEEN March 27, 2015 E10193476 Y.L.
SEVENTEEN March 26, 2016 G58484274 L.J.

 

 

 

 

 

 

 

12

 

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 13 of 20 Page ID #:13

COUNT EIGHTEEN AND NINETEEN
[18 U.S.C. § 1543]

On or about the following dates, in Orange County, within the
Central District of California, defendant SAMANTHA WANG (“WANG”)
willfully and knowingly used a false, forged, and counterfeited
passport and instrument purporting to be a passport, namely,
counterfeit instruments purporting to be People’s Republic of China
passports, bearing the following passport numbers, in the following

names, on or about the following dates, and bearing defendant WANG’s

 

 

 

photograph:
COUNT DATE PASSPORT # PASSPORT NAME
ETGHTEEN July 11, 2015 G38957062 S.J.
NINETEEN November 14, 2015 E48265946 H.Z.

 

 

 

 

 

 

 

13

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 14 of 20 Page ID #:14

COUNT TWENTY
[18 U.S.C. § 1543]

On or about February 14, 2015, in Los Angeles County, within the
Central District of California, defendant TUAN TRAN (“TRAN”)
willfully and knowingly used a false, forged, and counterfeited
passport and instrument purporting to be a passport, namely, a
counterfeit instrument purporting to be a People’s Republic of China
passport with passport number G47893708, in the name of G.X., and

bearing defendant TRAN’s photograph.

14

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 15 of 20 Page ID #:15

COUNT TWENTY-ONE
[18 U.S.C. § 1028A(a) (1)]

On or about March 26, 2016, in Los Angeles County, within the
Central District of California, defendant LIU CAI, also known as “Leo
Cai” (“CAI”), knowingly possessed and used, without lawful authority,
means of identification that defendant CAI knew belonged to another
person, namely, the name, passport number, and date of birth of
victim J.C., during and in relation to the offense of Use of a False
Passport, a felony violation of Title 18, United States Code, Section

1543,.as charged in Count Five of this Indictment.

15

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 16 of 20 Page ID #:16

COUNT TWENTY-TWO
[18 U.S.C. § 1028A(a) (1) ]

On or about March 5, 2016, in Los Angeles County, within the
Central District of California, defendant QUANG CAO (“CAO”) knowingly
possessed and used, without lawful authority, means of identification
that defendant CAO knew belonged to another person, namely, the name,
passport number, and date of birth of victim Z.H., during and in
relation to the offense of Use of a False Passport, a felony
violation of Title 18, United States Code, Section 1543, as charged

in Count Ten of this Indictment.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 17 of 20 Page ID #:17

COUNT TWENTY-THREE
[18 U.S.C. § 1028A(a) (1) ]

on or about January 30, 2016, in Los Angeles County, within the
Central District of California, defendant ELRIC ZHANG (“E. ZHANG” )
knowingly possessed and used, without lawful authority, means of
identification that defendant E. ZHANG knew belonged to another
person, namely, the name, passport number, and date of birth of
victim Z.W., during and in relation to the offense of Use of a False
Passport, a felony violation of Title 18, United States Code, Section

1543, as charged in Count Thirteen of this. Indictment.

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 18 of 20 Page ID #:18

COUNT TWENTY-FOUR
[18 U.S.C. § 1028A(a) (1)]

On or about March 27, 2015, in Los Angeles County, within the
Central District of California, defendant MOHAN ZHANG, also known as
“Mollie Zhang” (“M. ZHANG”), knowingly possessed and used, without
lawful authority, means of identification that defendant M. ZHANG
knew belonged to another person, namely, the name, passport number,
and date of birth of victim Y.L., during and in relation to the
offense of Use of a False Passport, a felony violation of Title 18,

United States Code, Section 1543, as charged in Count Sixteen of this

Indictment.

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document1 Filed 03/08/19 Page 19 of 20 Page ID #:19

COUNT TWENTY-FIVE
[18 U.S.C. § 1028A(a) (1)]

On or about November 14, 2015, in Orange County, within the
Central District of California, defendant SAMANTHA WANG (“WANG”)
knowingly possessed and used, without lawful authority, means of
identification that defendant WANG knew belonged to another person,
namely, the name, passport number, and date of birth of victim H.Z.,
during and in relation to the offense of Use of a False Passport, a
felony violation of Title 18, United States Code, Section 1543, as

charged in Count Nineteen of this Indictment.

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00145-JAK Document 1 Filed 03/08/19 Page 20 of 20 Page ID #:20

COUNT TWENTY-SIX
[18 U.S.C. § 1028A(a) (1)]

On or about February 14, 2015, in Los Angeles County, within the
Central District of California, defendant TUAN TRAN (“TRAN”)
knowingly possessed and used, without lawful authority, means of
identification that defendant TRAN knew belonged to another person,
namely, the name, passport number, and date of birth of victim G.X.,
during and in relation to the offense of Use of a False Passport, a
felony violation of Title 18, United States Code, Section 1543, as

charged in Count Twenty of this Indictment...

A TRUE BILL

/6/

Foreperson

 

NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

Sr

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

KYLE J. RYAN
Special Assistant United States

Attorney
General Crimes Section

20

 
